                                 United States District Court
                                 Eastern District of Missouri
                              Thomas F. Eagleton U.S. Courthouse
                                    111 South 10th Street
                                  St. Louis, Missouri 63102


Gregory J. Linhares                                                                      314-244-7900
  Clerk of Court

                                           August 11, 2021


     In re: Campbell v. Walmart Stores East, LP
            Case No. 4:17CV02684JAR

     Dear Brian Campbell and Walmart Stores East, LP:

           I have been contacted by Judge John A. Ross who presided over the above-
     mentioned case.

            Judge Ross informed me that it has been brought to his attention that while he
     presided over the case he inherited less than $15,000 in stock in Wal-Mart. His ownership
     of stock neither affected nor impacted his decisions in this case. However, his stock
     ownership would have required recusal under the Code of Conduct for United States
     Judges, and thus, Judge Ross directed that I notify the parties of the conflict.

             Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
     provides the following guidance for addressing disqualification that is not discovered
     until after a judge has participated in a case:

            [A] judge should disclose to the parties the facts bearing on
            disqualification as soon as those facts are learned, even though that may
            occur after entry of the decision. The parties may then determine what relief
            they may seek and a court (without the disqualified judge) will decide the
            legal consequence, if any, arising from the participation of the disqualified
            judge in the entered decision.

           Although Advisory Opinion 71 contemplated disqualification after a Court of
     Appeals oral argument, the Committee explained “[s]imilar considerations would apply
     when a judgment was entered in a district court by a judge and it is later learned that the
     judge was disqualified.”
       With Advisory Opinion 71 in mind, you are invited to respond to Judge Ross’s
disclosure of a conflict in this case. Should you wish to respond, please submit your
response on or before September 10, 2021. A copy of this notice shall be sent to the last
known address for the parties and any attorneys. Any response will be considered by
another judge of this court without the participation of Judge Ross.


                                       Sincerely,




                                   Gregory J. Linhares
                                     Clerk of Court
